Appeal from an order of the Surrogate’s Court, Monroe County (Edmund A. Calvaruso, S.), entered October 23, 2003. The order denied respondent’s motion to compel the deposition of petitioner.
It is hereby ordered that said appeal be and the same héreby is unanimously dismissed without costs (see Hughes v Nusshaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Lawton, JJ.